Name: Commission Regulation (EC) No 2425/97 of 4 December 1997 amending Regulation (EC) No 1959/97 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State except Spain, Portugal, Germany, France, Ireland and the Netherlands
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  maritime and inland waterway transport
 Date Published: nan

 6 . 12. 97 EN Official Journal of the European Communities L 335/9 COMMISSION REGULATION (EC) No 2425/97 of 4 December 1997 amending Regulation (EC) No 1959/97 concerning the stopping of fishing for horse mackerel by vessels flying the flag of a Member State except Spain, Portugal , Germany, France, Ireland and the Netherlands V b (EC zone), VI, VII, VIII a, b, d and e, XII and XIV means that the quota transfer in question may be made; Whereas Regulation (EC) No 1959/97 should therefore be amended, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applic ­ able to the common fisheries policy ('), as last amended by Regulation (EC) No 2205/97 (2), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1959/97 (3), as amended by Regulation (EC) No 2185/97 (4), stops fishing for horse mackerel by vessels flying the flag of a Member State except Spain , Portugal, Germany, France, Ireland and the Netherlands; Whereas on 13 November 1997 Portugal transferred to Denmark 2 000 tonnes of horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a , b, d and e, XII and XIV; whereas fishing for horse mackerel in the waters of ICES divisions V b (EC zone), VI, VII, VIII a, b, d and e, XII and XIV by vessels flying the flag of Denmark or registered in Denmark must therefore be authorized; Whereas the present state of uptake of the horse mackerel quota allocated to Portugal in the waters of ICES divisions Article 1 Regulation (EC) No 1959/97 is hereby amended as follows: 1 . in the title , after . . Portugal ', 'Denmark' is inserted; 2 . the second paragraph of Article 1 , after '. . . Portugal ', 'Denmark' is inserted. Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 December 1997. For the Commission Emma BONINO Member of the Commission (') OJ L 261 , 20 . 10 . 1993, p. 1 . (2) OJ L 304, 7 . 11 . 1997, p. 1 . (3) OJ L 277, 10 . 10 . 1997, p. 2. (4) OJ L 299, 4 . 11 . 1997, p. 9 .